 



Exhibit 10.39

Loan Agreement

This agreement is signed and entered in by and between the following parties on
dd (Day) mm (Month) yy (Year) in Haidian District, Beijing.

Party A: Employee (hereinafter referred to as “the borrower”) ID No:

Party B: Beijing Sina Information Technology Co., Ltd (hereinafter referred to
as “Sina Company”)

Address: #A1, Wanquanzhuang, Haidian District, Beijing

Whereas:



(1)   The borrower intends to purchase z% of shares of AAA Co., Ltd (hereinafter
referred to as “AAA”) and for that purpose wishes to borrow RMB x Yuan from Sina
Company;   (2)   Sina Company agrees to provide the said loan to the borrower in
accordance with and subject to the terms and conditions under the agreement.    
  The following agreements have been reached by and between both parties based
on the principles of equality and mutual benefits via friendly negotiation:   1.
  Amount of Loan   1.1   Sina Company agrees to provide a long-term loan in the
amount of RMB x Yuan to the borrower subject to the terms and conditions under
the agreement (hereinafter referred to as “long-term loan”).   2.   Life of Loan
  2.1   The life of the long-term loan prescribed under the agreement shall be 5
years from the date when this agreement is signed.   2.2   The borrower agrees
that Sina Company shall have the right to, at its own discretion, shorten or
extend the life of loan with reference to the real situation.   3.   Use of Loan
  3.1   The borrower shall use the long-term loan for purchasing z% of shares of
AAA and any other application of this long-term loan shall obtain earlier
written consent from Sina Company.

-1-



--------------------------------------------------------------------------------



 



3.2   During the life of loan, the borrower shall neither transfer partial or
all its shares of AAA to any third party nor set any security against such
shares without prior approval given by Sina Company in written form.   4.  
Interest of Loan   4.1   The long-term loan under this agreement is
interest-free loan and Sina Company shall not collect any other fees or charges
from the borrower.   5.   Satisfaction with Loan   5.1   Sina Company shall have
the right to require from time to time the borrower to compensate for the
long-term loan under this agreement without violating the laws and regulations
of PR China in the method as Sina Company directs, including but not limited to,
transfer of all or partial shares of AAA held by the borrower to Sina Company or
any subject appointed by Sina Company.   6.   Liability for Tax   6.1   Both
parties shall on their own pay taxes and costs by laws respectively.   6.2  
Save for taxes and costs of the borrower or Sina Company on their own expressly
reserved by laws, Sina Company shall be liable for all other taxes and
reasonable costs in connection with this long-term loan under this agreement.  
7.   Breach and Compensation   7.1   Any breach of any article of the agreement
directly or indirectly or no commitment or commitment out of time insufficiently
to the obligations of the agreement shall constitute breach of the contract. The
party that observes the contract shall have the right to request the breaching
party by written notice to make corrections to its breaching actions and avoid
the bad result with sufficient, effective and timely measures taken, and to
compensate for the losses of the non-breaching party due to its breaching
actions.   7.2   After any breaching occurs, the non-breaching party, if holding
that the breaching has resulted in impossibility or unfairness for the
non-breaching party to perform the relevant obligations under this agreement
with reasonable and objective discretion applied, shall have the power to
discontinue its relevant obligations of this agreement with written notice sent
to the non-breaching party until the breaching party stops its breach of the
contact, take sufficient, effective and timely measures to avoid the bad
results, and compensate for the losses of the

-2-



--------------------------------------------------------------------------------



 



    non-breaching party due to its breaching actions.   7.3   The
indemnification that the breaching party makes to the non-breaching party shall
include any direct economic losses and any predictable indirect losses or excess
expenses that occur to the non-breaching party due to violation of the contract
by the breaching party, including but not limited to attorney fees, legal costs,
arbitration fees, financial expenses, travel expenses and etc.   8.  
Effectiveness, Modification and Termination   8.1   This agreement shall be
effective since it is signed by authorized representatives of the parties.   8.2
  The parties may via negotiation modify or terminate this agreement in advance
in written form at any time.   8.3   Any party shall have the right to terminate
this agreement unilaterally in advance with written notice given if any of the
following situations occurs to the other party:



  8.3.1   Within 30 days since the written notice sent out by the non-breaching
party, the breaching party still not modifies its breach of the contact, or
takes sufficient, effective and timely measures to avoid the bad results, and
compensate for the losses of the non-breaching party due to its breaching
actions.     8.3.2   Such party is unable to continue to perform this agreement
due to force majesture.



8.4   Earlier termination of this agreement shall not affect the generated
rights and obligations by this agreement before such termination date.   9.  
Settlement of Disputes and Governing Laws   9.1   Parties shall settle any
disputes over contents of this agreement or its execution via friendly
negotiation; which if fails, they shall submit the disputes to China
International Economic and Trade Arbitration Commission (CIETAC) for settlement.
The arbitrament awarded shall be final and binding on both parties.   9.2   Laws
and regulations of PRC shall be applied for conclusion, execution,
interpretation and settlement of disputes concerning this agreement.   10.  
Miscellaneous   10.1   Either party’s failure to perform its rights in time
under this agreement shall neither be

-3-



--------------------------------------------------------------------------------



 



    deemed as waiver of such rights nor affect its execution of such rights in
future.   10.2   If any article or clause of this agreement becomes invalid or
unexecutable entirely or partially no matter what reasons, the remaining
portions of this agreement shall be still effective and binding.   10.3   This
agreement is made into one original with two copies, one for each party, both
with equally legal effectiveness.   10.4   Matters not included in this
agreement shall be determined by both parties via negotiation.

-4-



--------------------------------------------------------------------------------



 



     
Employee
  Beijing Sina Information Technology Co., Ltd
 
   
Signature:_________________
  Authorized Representative: ________________

-5-